Title: To John Adams from Philip Mazzei, 29 October 1785
From: Mazzei, Philip
To: Adams, John


          
            Dear Sir,
            Paris, 29. October 1785.
          
          The Marquis de la Fayette is just returned from Germany, where he has been in the way of observing, that the many lies & exagerations, which are every where spread to our disadvantage, must be injurious to our national honor, if we neglect contradicting them, as we have done hitherto with too much indolence. I have written already to some of my Friends in Congress, advising them to propose that their Minister in London be desired to Keep a printer in our interest, & not to mind a certain sum of money which can hardly be better imployed. I am convinced, however, that whatever has been said in News-papers has not prejudiced the World as much, as have done the writings of the untrue & partial Abbé Raynal, & the good natured & uninformed Abbé de Mably. The first is an Angloman, & the second has written for the mere sake of writing, probably in his dottage, without Knowing what he was about. His intenzions appear to have been good; & as he was Known to wish success to the American Cause, his blunders are of a worse consequence for us, than the partiality of the other. Whatever he says in our favor is supposed to be a compliment, & what he says against is litterally believed. Mr. de Marmontel & other good & great men having encouraged me to confute both, I have undertaken to do it. You may remember, Sir, that in regard to Abbé Raynal I would have confuted him better than 2. years ago, had I had then time to do it, & that I had with that view collected some materials. In regard to Abbé de Mably his honesty cannot be disputed, but his unbounded vanity neither. It was owing to the last, more than to his desire of doing good, that he could not refrain himself from writing on matters he did not understand. His determination to write the history of our glorious Revolution at that earley period proceeded from vanity, & from fear that some other writer might be in it before hand with him. The uneasiness you expressed on that occasion, & the trouble you took of writing so long & sensible dissertation, as you did, to persuade him to let that business alone, were clear demonstrations of your feelings against publications which might induce Mankind in error on things concerning America. If I remember well, I think Abbé de Mably said (after he had given up writing the history) that he would not be a mere spectator in regard to America, & that he would write on her constitutional Laws. A little after it was said in some News-papers, that Congress had applied to him desiring he would write a Code of Laws for the United States. I had on that account a serious conversation with him in your house, where I endeavoured unsuccessfully to persuade him to order the printer to contradict such an impudent & foolish lie. It was very easy to see, that the story pleased his vanity, & that he wished the World should believe it. You must have observed, that in his Observations on our Governments, addressed to you, he declares that he has written at your desire. I must add to it, that his friends make no scruple to say, that as soon as you had read them, you said “That book will be the shame or the happiness of America. If we are wise enough as to do what he tells us, we will be a happy People; & if we do not follow litterally his good advice, it will be our shame.” I should not easily have believed such daring assertion, had not Abbé Arnau told it myself in those very words. I lately met at Mr. Marmontel with a learned Prussian, who was exceedingly prejudiced against our Governments, persuaded of our deficiency in regard to the most salutary Laws, &c., &c., only from what he had read in Abbé de Mably’s Observations. I have no objection to a just Critic, but I will not suffer a heap of nonsense, wrong insinuations, & false assertions for want of information or from any other cause, to remain much longer unanswered.
          In my letter of the 5th. Ulto. I took the liberty to desire your assistance in my undertaking to confute in general the false notions spread in Europe to our disadvantage, & the favor of a paper containing the declaration of the Merchants in London, in the beginning of the Revolution, relative the extraordinary payments they had recd. from America since the Association, besidess some informations which I have endeavoured in vain to collect here in Paris. In my preceding of the 27th. ditto I repeated the same application, which I beg leave to repeat again in this. I must likewise desire the favour of you, Sir, to let me Know whether I can contradict the assertion of Abbé de Mably, that you desired him to write on the several Constitutions of the United States. I have already observed in my Preface, that while you was Minister Plenipotentiary in Holland, but residing in Paris as Cheaf of the Delegation in the Commission for making peace, you wrote an elegant & sensible dissertation, pointing out the impossibility of writing a good history of the Revolution at that early period. I will be much obliged to you, Sir, for the favour of an answer as soon as convenient, & desiring my most respectful compliments to Mrs. Adams, I have the honor to be with the greatest respect & esteem, / Dear Sir, / Your Excellency’s most Obedient / & most Humble Servant
          
            Philip Mazzei
          
        